



Exhibit 10.2
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT


In consideration of my 2019 stock award and other good and valuable
consideration, the sufficiency of which is acknowledged, the Company and I agree
to this Confidentiality and Non-Competition Agreement (“Agreement”).


1.    The following definitions apply to this Agreement:


a.    “Company” means the Altria Group company for which I currently work and
its successors and assigns.


b.    “Company Affiliate” means, with the exclusions noted in the following
sentence, Altria Group, Inc., its wholly-owned subsidiaries and affiliates, and
their successors and assigns. The Company itself and Ste. Michelle Wine Estates
are excluded from the definition of “Company Affiliate.”


c.    “I,” “me,” or “my” refers to ___________________________.
Print Name


d. “Confidential Information” means information that is confidential and
proprietary to the Company and/or any Company Affiliate, including but not
limited to: trade secrets; lists of and other non-public information about
current and prospective customers; business plans or strategies; marketing
plans; sales and account records; prices or pricing strategy or information;
current and proposed non-public advertising and promotional programs; research
or development projects or plans; non-public financial information; methods,
systems, techniques, procedures, designs, formulae, inventions, discoveries,
processes, concepts, ideas, know-how, works of authorship, hardware, computer
software programs, databases, methods of manufacture and improvements thereof,
whether or not it may be protected under any patent, copyright, trademark, trade
secret or other principles; and other technical, technological, or business
information of a similar nature not generally known to the public (other than by
my breach of this Agreement), which if misused or disclosed, could adversely
affect the business of the Company and/or any Company Affiliate. Confidential
Information includes any such information that I may prepare or create during my
employment, whether on behalf of the Company or on behalf of any Company
Affiliate to whom I am providing services, as well as such information that has
been or may be created by others in those capacities to which I have obtained
access as a result of or through my employment. Confidential Information does
not include information that is generally known to the public or that has been
made known to the public through no fault of my own.


e.    “Competitor” means any individual, group, company, enterprise, or other
entity that develops, manufactures, markets, distributes, and/or sells tobacco
or other products or technologies that compete (or, upon introduction to the
marketplace, will compete) with tobacco, heat-not-burn products or technologies,
or other products or technologies that are manufactured, marketed, distributed,
sold, and/or being developed by the Company and/or any Company Affiliate
(including but not limited to Philip Morris USA, U.S. Smokeless Tobacco Company,
John Middleton Co., and Nat Sherman). The term “Competitor” also includes any
other entity under common ownership (in whole or in part) or legal affiliation
with a competing entity, as identified in the preceding sentence, which provides
support to such competing entity.




Updated: February 2019
 
 

--------------------------------------------------------------------------------







(i.)I understand that Cronos Group Inc., in which Company or a Company Affiliate
has a significant equity investment, is not included in the definition of
“Competitor.” If through my responsibilities for Company or a Company Affiliate,
I have Confidential Information related to the operation or business of Cronos
Group Inc. or any of its affiliates, I agree that the definition of “Competitor”
includes any individual, group, company, enterprise, or other entity in
competition with Cronos Group Inc. (including a domestic company that would
compete with Cronos if it operated in the United States). I also understand that
the term “Competitor” in such an instance would include any other entity under
common ownership (in whole or in part) or legal affiliation with a competing
entity, as identified in the preceding sentence, which provides support to such
competing entity.
(ii.)I understand that JUUL Labs, Inc. (“JUUL”), in which Company or a Company
Affiliate has a significant equity investment, is not included in the definition
of “Competitor.” If through my responsibilities for Company or a Company
Affiliate, I have Confidential Information related to the operation or business
of electronic and/or vapor cigarettes (including, but not limited to, JUUL), I
agree that the definition of “Competitor” includes any individual, group,
company, enterprise, or other entity in competition with JUUL. I also understand
that the term “Competitor” in such an instance would include any other entity
under common ownership (in whole or in part) or legal affiliation with a
competing entity, as identified in the preceding sentence, which provides
support to such competing entity.


f.    “Competitive Activities” means any employment with, engagement as a
consultant or contractor for, rendering of any services to, or other material
assistance in any capacity to any Competitor.


g.     “Adverse Party” means any individual, group, company, union, governmental
body or other entity, excluding a Competitor, that has pecuniary and/or
non-pecuniary interests known to be in opposition or otherwise adverse to those
of the Company and/or any Company Affiliate.
    
2.    During the period of my employment, I will devote my full time and best
efforts to the business of the Company and/or any Company Affiliate. Moreover, I
further agree that, during my period of employment, I will take no action that
conflicts with or infringes on the rights or interests of any third party for
which I have performed services either as an employee, consultant, or
contractor. Specifically, I agree that, during the period of my employment, I am
not to use or disclose any confidential or proprietary information of any third
party or otherwise violate any written or verbal agreement I may have entered
into with any third party while performing services as an employee, consultant,
or contractor of that third party.


3.    Except as provided by paragraph 9, required by law, or authorized by the
Company and/or any Company Affiliate, I will not at any time during my
employment or after the termination of my employment for whatever reason: (a)
disclose any Confidential Information to any person, company, agency,
institution, or other entity, or (b) use any Confidential Information for my own
benefit or the benefit of any person, company, agency, institution, or other
entity except the Company and/or any


Updated: February 2019
 
2

--------------------------------------------------------------------------------





Company Affiliate. I agree that all Confidential Information is, and at all
times remains, the property of the Company and/or any Company Affiliate.


4.    I agree that, as used in this Agreement, “Work Product” means and includes
all of the following: any invention, discovery, process, method, technique,
formula, concept, idea, work of authorship, and improvement thereof, whether or
not it may be protected under patent, copyright, trademark, trade secret or
other principles, that is related to the business, anticipated business,
research, development, design activities or products of the Company and/or any
Company Affiliate.


a.    I agree that the Company and/or any Company Affiliate shall have sole and
exclusive proprietary rights in and to all Work Product that is conceived,
developed, or made by me alone or in conjunction with others: (i) during my
employment, whether or not during regular working hours, on Company premises, or
with Company materials, and/or (ii) after the termination of my employment, if
such Work Product is based on or related to, or arises or results from, any work
performed by me for the Company or on behalf of any Company Affiliate during my
employment. I agree to disclose promptly and fully to the Company all such Work
Product. I also agree to treat all such Work Product as Confidential Information
except to the extent specifically directed otherwise by the Company and/or any
Company Affiliate.
    
b.    I agree to and hereby do assign to the Company and/or any Company
Affiliate all right, title, and interest, including all intellectual property
rights, in and to all Work Product designated in the previous sub-paragraph as
the property of the Company and/or any Company Affiliate, including, without
limitation, the assignment of right to claim priority. To the extent that any
such Work Product, or portion of such Work Product, is protected under the U.S.
Copyright laws, such Work Product shall be considered a "Work Made for Hire" as
defined in the U.S. Copyright laws, and shall automatically be owned by the
Company and/or any Company Affiliate. During and after my employment, I agree to
cooperate fully with the Company and/or any Company Affiliate in the protection
(including any litigation or controversy) of any intellectual property rights
derived from or related to its Work Product.


5.    Except as provided by paragraph 9, at the end of my employment, regardless
of how or why my employment ends, I will surrender and return to the Company or
any Company Affiliate I am working for at that time any and all property of the
Company and/or any Company Affiliate, as well as all copies of written or
electronic records of Confidential Information in my possession or control.


6.    I agree that, as a result of my exposure to Confidential Information, my
responsibilities as an employee of the Company and/or any Company Affiliate, and
my association with the Company and/or any Company Affiliate, their products and
technologies, goodwill, and customers and business relationships, I will be in a
position to cause irreparable harm to the Company and/or any Company Affiliate.
Thus, during my employment and for eighteen (18) months after the end of such
employment, regardless of how or why my employment ends, I will not directly or
indirectly:


a.    Engage in any Competitive Activities if those Competitive Activities would
be similar to the services I performed within the last three (3) years of my
employment.


b.    Organize, establish, or operate as a Competitor.




Updated: February 2019
 
3

--------------------------------------------------------------------------------





c.    Engage in any Competitive Activities if, in the performance of those
Competitive Activities, I would reasonably be expected to use or would
inevitably use any Confidential Information learned by me during my employment.


d.    Contact or solicit business from, in a manner competitive with or adverse
to the interests of the Company and/or any Company Affiliate, any customer or
potential customer of the Company and/or any Company Affiliate with whom I had
contact or for whom I provided services during the last twelve (12) months of my
employment.


e.    Solicit or induce any employee of the Company and/or any Company Affiliate
to leave the employment of the Company and/or the Company Affiliate.


f.    Hire or otherwise engage the services of any employee of the Company
and/or any Company Affiliate.


g.    Assist any Competitor or Adverse Party in taking any of the actions
described in subparagraphs (d) through (f) immediately above.


I agree that the Company and/or any Company Affiliate develops, manufactures,
markets, and/or sells cigarettes and cigarette or tobacco related products or
technologies that are, or are intended to be, marketed and/or sold throughout
the United States, and that my duties will pertain to such products or
technologies and therefore affect the business of the Company and/or any Company
Affiliate throughout the United States. I also agree that the Company and/or any
Company Affiliate develops, manufactures, markets, and/or sells smokeless
tobacco, cigars, heat-not-burn products or technologies, and other products and
associated technologies that are, or are intended to be, marketed and/or sold
throughout the United States and foreign countries, and that my duties will
pertain to such products or technologies and therefore affect the business of
the Company and/or any Company Affiliate throughout the United States and such
foreign countries. I further agree that the activities prohibited by this
paragraph 6 would be harmful to the Company and/or any Company Affiliate
regardless of where those activities occur and that my exposure to Confidential
Information, in particular, would give me and any Competitor for whom I provide
services an unfair economic advantage. Therefore, I agree that the scope of the
restrictions of subparagraphs 6(a) and (b) above pertain to: (1) the
development, manufacturing, marketing, and/or sale by any Competitor of any
cigarettes and cigarette or tobacco related products or technologies intended
for marketing and/or sale in the United States; and (2) the development,
manufacturing, marketing, and/or sale by any Competitor of any smokeless
tobacco, cigars, heat-not-burn products or technologies, or other products and
associated technologies intended for marketing and/or sale in the United States
or intended for marketing and/or sale in any foreign country that the Company
and/or any Company Affiliate markets and/or sells similar products or
technologies. I understand that the restrictions of subparagraphs 6(c) through
(g) above are tied to information, employees, and/or customers of the Company
and/or any Company Affiliate and therefore are limited in that manner rather
than geographically.


If the definition of “Competitor” in Paragraph 1(e)(i) or (ii) applies to me, I
understand and agree that the activities prohibited by this paragraph 6 would be
harmful to the Company and/or any Company Affiliate regardless of where those
activities occur and that my exposure to Confidential Information, in
particular, would give me and any Competitor for whom I provide services an
unfair


Updated: February 2019
 
4

--------------------------------------------------------------------------------





economic advantage. Thus, I understand and agree that if Paragraph 1(e)(i) or
(ii) applies to me that the restriction applies anywhere in the world.


I understand and agree that if at any time I hold an active license to practice
law in any jurisdiction, the restrictions of subparagraphs 6(a) through (g)
above do not prohibit me from the practice of law in that jurisdiction and the
restrictions of subparagraphs 6(a) through (g) above shall be interpreted to
prohibit my activities only to the extent consistent with the applicable rules
of professional conduct for that jurisdiction.


7.    If I am offered and want to accept employment with a Competitor or Adverse
Party during my employment or the eighteen (18) month period following the end
of my employment, then prior to my acceptance of such employment I will inform
the Company or the Company Affiliate for which I last worked, if different, in
writing of the identity of the Competitor or Adverse Party, my proposed duties
for that Competitor or Adverse Party, and the proposed starting date of that
employment. I also agree that I will inform the Competitor or Adverse Party of
the terms of this Agreement.


8.    I agree that, after the end of my employment, I may engage in any business
activity or gainful employment of any type and in any place except as described
above. I agree that I will be reasonably able to earn a livelihood without
violating the terms of this Agreement.


9.    I understand and agree that nothing in this Agreement or any Company
policy limits me (with or without prior notice to the Company) from raising in
good faith or participating in an investigation regarding any potential
violation of law or regulation with the Securities and Exchange Commission
(SEC), the National Labor Relations Board (NLRB), the Equal Employment
Opportunity Commission (EEOC), the Occupational Safety and Health Administration
(OSHA), the U.S. Food and Drug Administration (FDA) or any other local, state,
or federal governmental or regulatory agency. I also agree that this Agreement
does not prevent me from making other disclosures protected by law under the
whistleblower provisions of any local, state, or federal statutes or
regulations. However, I agree that any disclosure of Confidential Information
made in these circumstances will be limited to Confidential Information that is
reasonably related to the alleged violation and/or specifically requested by the
investigating agency and that the disclosure(s) will be made only to such
parties authorized to investigate the complaint.


10.    I agree that the Company and/or any Company Affiliate are beneficiaries
of this Agreement and have a legitimate business interest in preventing me from
taking any actions that would violate this Agreement. I also understand that at
the end of my employment, I may be working for or employed by a Company
Affiliate instead of the Company.  I understand and agree that such Company
Affiliate may enforce this Agreement, in addition to the Company and any other
beneficiary of this Agreement that may have the right to enforce it. I further
agree that the Company and/or any Company Affiliate (individually and taken as a
whole) would be irreparably harmed if I violated the terms of this Agreement or
if any of its terms were not specifically enforced and that money damages would
not provide adequate relief. I therefore agree that if I violate or threaten to
violate any term of this Agreement, the Company and/or any Company Affiliate
shall be entitled to injunctive relief, specific performance, any other
equitable remedies, and any and all remedies at law, plus its costs and
attorneys’ fees incurred to enforce this Agreement or to obtain any other
relief.




Updated: February 2019
 
5

--------------------------------------------------------------------------------





11.    I agree that if the Company and/or any Company Affiliate waives or allows
any breach of this Agreement, that waiver or allowance will not be a waiver of
any future or other breach, whether of a similar or dissimilar nature.


12.    I agree that each provision of this Agreement is a separate and
independent clause. If any clause is found to be unenforceable, that will not
impair the enforceability of any other clauses. Further, if any provisions of
this Agreement should ever be deemed to exceed the time, geographic area, or
activity limitations permitted by applicable law, I agree that such provisions
should be and are reformed to the maximum time, geographic area, and activity
limitations permitted by applicable law. I authorize a court having jurisdiction
to reform the provisions to the maximum time, geographic area, and activity
limitations permitted by applicable law.


13.    I agree that this Agreement may not be changed, modified or otherwise
terminated, in whole or in part, unless agreed to in writing by me, on my own
behalf, and a Vice President or higher within the Human Resources & Compliance
Department of Altria Client Services, on behalf of the Company.


14.    I agree that this Agreement constitutes the entire agreement between me
and the Company and supersedes any previous agreement I may have executed with
the Company or any Company Affiliate on the topics covered by this Agreement. I
further agree that the Company has made no other representations to me on the
topics covered by this Agreement.


15.    I agree that my employment with the Company is at-will and for no fixed
duration. Either the Company or I may terminate the employment relationship at
any time, for any reason that either the Company or I may deem appropriate,
regardless of whether or not I have violated any term of this Agreement. I
further agree that the restrictions set forth in this Agreement will apply
regardless of the reason or circumstances of the termination of my employment.


16.    I understand and agree that Philip Morris International Inc. (PMI) is a
Competitor as defined in subparagraph 1(e). Nevertheless, to avoid any confusion
and not withstanding any other provision of this Agreement, I understand and
agree that, during my employment, work on heat-not-burn products with Philip
Morris International Inc. (PMI) at the request of the Company and/or Company
Affiliate and within the scope requested by the Company and/or Company Affiliate
will not violate this Agreement.


17.    I agree that, for purposes of this Agreement, my employment means and
includes any periods of employment with the Company or any Company Affiliate
after I sign this Agreement. I agree that, if I transfer employment to a Company
Affiliate, the terms and conditions of this Agreement shall continue in full
force and effect, and all rights and obligations belonging to the Company under
this Agreement will transfer or otherwise inure to the Company Affiliate to
which I transfer.


18.    I agree that this Agreement will be governed by and interpreted in
accordance with the laws of the Commonwealth of Virginia. Any dispute arising
between the parties related to or involving this Agreement will be litigated in
a court having jurisdiction in the Commonwealth of Virginia, and I agree and
stipulate that the Circuit Courts of the City of Richmond, Virginia and the
surrounding counties, and the United States District Court for the Eastern
District of Virginia, Richmond


Updated: February 2019
 
6

--------------------------------------------------------------------------------





Division, shall have personal jurisdiction over me and that venue is proper in
such courts for all actions or proceedings with respect to this Agreement.


I understand and acknowledge by signing below that nothing in this
Confidentiality and Non-Competition Agreement limits me from raising in good
faith or participating in an investigation regarding any potential violation of
law or regulation with any governmental or regulatory agency, including the
Securities and Exchange Commission (SEC).








 
 
 
 
Employee’s Name
 
Employee’s Signature
 
 
 
 
 
 
 
 
 
Personnel Number
 
Date
 





Updated: February 2019
 
7